



SECOND WARRANT TERMINATION AGREEMENT


This SECOND WARRANT TERMINATION AGREEMENT (this “Termination Agreement”) is made
as of June 2, 2017 between Goldman Sachs & Co. LLC (“Dealer”) and NVIDIA
Corporation (“Counterparty”), a Delaware corporation.


WHEREAS, Dealer and Counterparty are parties to the base warrant transaction (as
amended, modified or supplemented, the “Base Warrant Transaction”) evidenced by
the letter agreement between Dealer and Counterparty, dated as of November 25,
2013 (as amended, modified or supplemented, the “Base Warrant Confirmation”).


WHEREAS, the parties have terminated a portion of the Base Warrant Transaction
pursuant to the Warrant Termination Agreement dated as of December 12, 2016
between the parties.


WHEREAS, the parties have agreed to terminate the remaining portion of the Base
Warrant Transaction on the terms and conditions set forth herein.


WHEREAS, terms defined in the Base Warrant Confirmation and not defined in this
Termination Agreement shall have the meanings given to such terms in the Base
Warrant Confirmation.


NOW, THEREFORE, in consideration of their mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby mutually covenant and agree as follows:


1.    Termination of Transaction and Confirmation. Notwithstanding anything to
the contrary in the Base Warrant Confirmation, upon the occurrence of the
Observation Date (as defined below) for a Tranche of Warrants (as defined
below), without further action by any party hereto, each party hereto agrees
that:


(a)    with respect to such Tranche of Warrants, the respective rights and
obligations of each party hereto under the Base Warrant Transaction and the Base
Warrant Confirmation shall be terminated, cancelled and extinguished and deemed
to have been satisfied and discharged in full, and the only remaining obligation
of the parties with respect to such Tranche of Warrants shall be the obligation
of Counterparty to deliver the number of Shares payable for such Tranche of
Warrants, determined as set forth below, and no other payments or deliveries
shall be due to or from either Dealer or Counterparty pursuant to the terms of
the Base Warrant Confirmation with respect to such Tranche of Warrants; and


(b)    each party hereto shall be released and forever discharged by each other
party hereto from obligations under the Base Warrant Transaction and the Base
Warrant Confirmation with respect to such Tranche of Warrants, other than with
respect to representations and warranties set forth in the Base Warrant
Confirmation and with respect to indemnification or contribution obligations
under the Base Warrant Confirmation arising as a result of events occurring
prior to the Observation Date with respect to the last Tranche of Warrants to be
terminated hereunder, each of which shall survive.


2.    Procedure for Determining the Number of Shares Payable for each Tranche of
Warrants. Subject to the terms hereof, the parties agree to terminate all of the
Warrants described in the Base Warrant Confirmation. The Warrants to be
terminated shall be divided into 20 tranches (each, a “Tranche of Warrants”), as
set forth in Schedule 1. On the Observation Date (as defined below) for a
Tranche of Warrants, the number of Shares payable by Counterparty for such
Tranche of Warrants shall be determined by multiplying (a) the quotient of (x)
the “USD Amount per Warrant” determined in the manner proscribed in Schedule 2
for the VWAP Price (as defined below) for such Observation Date, divided by (y)
such VWAP Price, by (b) the number of Warrants included in such Tranche of
Warrants, and rounding to the nearest whole number of Shares. An “Observation
Date” means June 5, 2017 and each of the 19 Scheduled Trading Days thereafter;
provided that if any such date is a Disrupted Day in whole (or if any such date
is a Disrupted Day in part and the Calculation Agent does not determine that
such Observation Date shall be an Observation Date for fewer than all the
Warrants in the corresponding Tranche of Warrants), such date shall not be an
Observation Date, and





--------------------------------------------------------------------------------





an additional Observation Date shall occur on the Scheduled Trading Day after
the date that would otherwise be the final Observation Date.


“VWAP Price” for any Observation Date means the volume-weighted average price of
the Rule 10b-18 eligible trades in the Shares for the entirety of such
Observation Date as determined by reference to the screen entitled “NVDA
<Equity> AQR SEC” or any successor page as reported by Bloomberg L.P. (without
regard to pre-open or after-hours trading outside of any regular trading session
for such Observation Date) (or if such volume-weighted average price is
unavailable or manifestly incorrect, the market value of one Share on such
Observation Date, as determined by the Calculation Agent using a volume-weighted
methodology). Notwithstanding the foregoing, if (i) any Observation Date is a
Disrupted Day in part and (ii) the Calculation Agent determines that such
Observation Date shall be an Observation Date for fewer than all the Warrants in
the corresponding Tranche of Warrants, then the VWAP Price for the relevant
Observation Date shall be the volume-weighted average price per Share on such
Observation Date on the Exchange, as determined by the Calculation Agent based
on such sources as it deems appropriate using a volume-weighted methodology, for
the portion of such Observation Date for which the Calculation Agent determines
there is no Market Disruption Event, and an additional Observation Date shall
occur on the Scheduled Trading Day after the date that would otherwise be the
final Observation Date for the remaining Warrants in such Tranche of Warrants.


3.    Delivery of Shares. Counterparty shall deliver the number of Shares
payable with respect to a Tranche of Warrants on the third Scheduled Trading Day
following the corresponding Observation Date or, if such day is not a Clearance
System Business Day, on the next Clearance System Business Day immediately
following such day (the “Delivery Date” for such Tranche of Warrants) to the
account of Dealer specified below. Notwithstanding anything herein to the
contrary, (a) the number of Shares payable by Counterparty with respect to each
Tranche of Warrants for which the related Observation Date has not yet occurred
is subject to adjustment by the Calculation Agent from the date hereof until the
last Delivery Date hereunder as if such number of Shares were a term of the Base
Warrant Confirmation and (b) in no event shall Counterparty at any time be
required to deliver an aggregate number of Shares greater than 22,986,820
(subject to adjustment in the same manner as the Maximum Number of Shares) to
Dealer under this Termination Agreement.


4.    Effectiveness. The termination of the Base Warrant Transaction and the
Base Warrant Confirmation with respect to a Tranche of Warrants contemplated by
this Termination Agreement shall be effective only upon the occurrence of the
Observation Date for such Tranche of Warrants.


5.    Representations and Warranties of Counterparty. Counterparty represents
and warrants to Dealer on the date hereof that:


(a)it is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing;


(b)    it has the power to execute this Termination Agreement and any other
documentation relating to this Termination Agreement to which it is a party, to
deliver this Termination Agreement and to perform its obligations under this
Termination Agreement and has taken all necessary action to authorize such
execution, delivery and performance;


(c)    such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;


(d)    all governmental and other consents that are required to have been
obtained by it with respect to this Termination Agreement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with;


(e)    its obligations under this Termination Agreement constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms (subject to applicable bankruptcy, reorganization, insolvency,





--------------------------------------------------------------------------------





moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law));


(f)    following the public disclosure of this Termination Agreement, it is not
in possession of any material nonpublic information regarding Counterparty or
the Shares;


(g)    it (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million;


(h)    it is not entering into this Termination Agreement to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act; and


(i)    the provisions of Section 9.11 of the Equity Definitions will be
applicable to the Shares to be delivered in respect of the Warrants terminated
hereunder.


6.    Representations and Warranties of Dealer. Dealer represents and warrants
to Counterparty on the date hereof that:


(a)it is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing;


(b)    it has the power to execute this Termination Agreement and any other
documentation relating to this Termination Agreement to which it is a party, to
deliver this Termination Agreement and to perform its obligations under this
Termination Agreement and has taken all necessary action to authorize such
execution, delivery and performance;


(c)    such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;


(d)    all governmental and other consents that are required to have been
obtained by it with respect to this Termination Agreement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with; and


(e)    its obligations under this Termination Agreement constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).


7.    Counterparty Purchases. Counterparty covenants to Dealer that, on any
Observation Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except purchases through Dealer.


8.    Notices. For purposes of this Termination Agreement, the addresses for
notices to the parties shall be:


(a)
Counterparty:








--------------------------------------------------------------------------------





NVIDIA Corporation
2701 San Tomas Expressway
Santa Clara, California 95050
Attention:     Colette Kress, Chief Financial Officer
Telephone No.:     (408) 486-2000
Facsimile No.:    (408) 486-2200


With a copy to:
Attention:    Timothy S. Teter, Senior Vice President, General Counsel and
Secretary
Tel:        (408) 486-2000
Facsimile:    (408) 486-2200


(b)    Dealer:


Goldman Sachs & Co. LLC
200 West Street
New York, NY 10282-2198
Attn:        Michael Voris
Equity Capital Markets
Telephone:    (212) 902-4895
Facsimile:    (212) 291-5027
Email:         michael.voris@gs.com


With a copy to:
Attn:         Simon Watson
Equity Capital Markets
Telephone:     (212) 902-2317
Email:         simon.watson@gs.com
And email notification to the following address:
Eq-derivs-notifications@am.ibd.gs.com


9.    Account Details. For purposes of this Termination Agreement, the account
for deliveries to Dealer shall be:


046282976 - GSCO (DTC 0005)


10.    Disclosure. Notwithstanding anything provided in this Termination
Agreement or the Base Warrant Confirmation, effective from the date of
commencement of discussions concerning the Base Warrant Transaction,
Counterparty and each of its employees, representatives, or other agents may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the Base Warrant Transaction and this Termination
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.


11.    No Reliance, etc. Counterparty hereby confirms that it has relied on the
advice of its own counsel and other advisors (to the extent it deems
appropriate) with respect to any legal, tax, accounting, or regulatory
consequences of this Termination Agreement, that it has not relied on Dealer or
its affiliates in any respect in connection therewith, and that it will not hold
Dealer or its affiliates accountable for any such consequences.







--------------------------------------------------------------------------------





12.    Governing Law. THIS TERMINATION AGREEMENT AND ALL MATTERS ARISING IN
CONNECTION WITH THIS TERMINATION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).


13.    Amendment. This Termination Agreement may not be modified, amended or
supplemented, except in a written instrument signed by each party hereto.


14.    Counterparts. This Termination Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


15.    Arbitration. Section 9(m) of the Base Warrant Confirmation is hereby
incorporated by reference, except that references therein to “this Confirmation”
shall be deemed to be references to this Termination Agreement.











--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties have executed this Termination Agreement with
effect from the date specified on the first page of this Termination Agreement.




Goldman Sachs & Co. LLC




By:
/s/ Gianfranco Bartellino        

Name:
Gianfranco Bartellino

Title:
Vice President



NVIDIA Corporation




By:
/s/ Colette M. Kress        

Name:
Colette M. Kress

Title:
EVP & CFO



    





--------------------------------------------------------------------------------





Schedule 1


The number of Warrants in each Tranche of Warrants is specified in the following
table:


Observation Date
Number of Warrants per Tranche
First
575,193.3
Second
575,193.3
Third
575,193.3
Fourth
575,193.3
Fifth
575,193.3
Sixth
575,193.3
Seventh
575,193.3
Eighth
575,193.3
Ninth
575,193.3
Tenth
575,193.3
Eleventh
575,193.3
Twelfth
575,193.3
Thirteenth
575,193.3
Fourteenth
575,193.3
Fifteenth
575,193.3
Sixteenth
575,193.3
Seventeenth
575,193.3
Eighteenth
575,193.3
Nineteenth
575,193.3
Twentieth
575,193.3








--------------------------------------------------------------------------------





Schedule 2


The “USD Amount per Warrant” as a function of the VWAP Price for each Warrant in
each Tranche of Warrants is specified in the following table:


VWAP Price (USD)
USD Amount per Warrant
90.00
63.8468
95.00
68.8468
100.00
73.8468
105.00
78.8468
110.00
83.8468
115.00
88.8468
120.00
93.8468
125.00
98.8468
130.00
103.8468
135.00
108.8468
140.00
113.8468
143.64
117.4868
145.00
118.8468
150.00
123.8468
155.00
128.8468
160.00
133.8468
165.00
138.8468
170.00
143.8468
175.00
148.8468
180.00
153.8468
185.00
158.8468
190.00
163.8468
195.00
168.8468
200.00
173.8468



The exact VWAP Price may not be set forth in the table above, in which case:


•
if the VWAP Price is between two VWAP Prices in the table above, the “USD Amount
per Warrant” will be determined by a straight-line interpolation between the
“USD Amount per Warrant” set forth for the higher and lower VWAP Prices; or



•
if the VWAP Price is greater than USD 200.00 or less than USD 90.00, the “USD
Amount per Warrant” will be determined by the Calculation Agent.








